Appeal from a judgment of the Supreme Court at Special Term entered August 12, 1976 in Washington County, which sustained a writ of habeas corpus and, among other things, ordered the release of petitioner from custody within 30 days from August 2, 1976 or the return of petitioner within that time period for a hearing, to comply fully with the due process requirements applicable to a final parole revocation hearing, regarding the rescission of his previously established open parole date. The petitioner, upon a conviction of burglary in the third degree, was sentenced on December 19, 1974 to an indeterminate term of imprisonment not to exceed three years. Upon the appellant’s failure to hold the hearing required by the judgment appealed from herein, the petitioner was released on parole on September 1, 1976. Even if petitioner had not been paroled as aforesaid, he was subject to conditional release on October 25, 1976. In our *591view, the appeal has been rendered moot and should be dismisssed (Matter of Dukes v Olgiati, 57 AD2d 671). Appeal dismissed as moot, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Mikoll, JJ., concur.